DETAILED ACTION
Supplemental Species Election
This application contains newly added claims directed to more than one species of the generic invention. At least two of these species (miRNAs obtained from root tissues and seeds) are new additions to the claims, previously unexamined.  Given that the source of the miRNAs is fundamental to the claimed inventions, each source represents a discreet species.  
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The feature common these species is miRNAs extracted from plant tissues, applied to another plant to improve traits.  Maor (US 20120272408 A1) teaches a method of improving abiotic stress tolerance in a plant by expressing within a plant an exogenous miRNA, including a miRNA156 or miRNA399d.  (¶ 0011, 0013, 0053, 0103, Claims 1, 2, 8, 21), wherein the plant is a monocot or a dicot (Claims 55, 56), such as maize (Claim 57). Maor et al. teaches that the miRNA can be introduced directly into a plant as a “naked” molecule and that such a "naked" miRNA can be produced by any means (¶ 0105, 0204). Maor et al. teaches extraction of total RNA, including micro-RNAs such as mir156, from non-transformed maize plants and analyzing expression of the miRNAs through microarray analyses.  Maor et al. teaches that maize plants naturally produce the recited miRNAs and that expression of the recited miRNAs can be upregulated by treating plants with stress conditions. (¶ 0273-0276, 0283, Table 3).  
However, Maor does not teach extracting the miRNA from a non-transgenic plant and feeding the miRNA to a plant.
Sammons et al. (US 20110296556 Al) teaches methods of direct topical application of various RNA preparations, with ssRNAs or dsRNAs of various lengths, to plant surfaces causes suppression of the levels of mRNA of various target genes across several plant species (See Examples 1-7 para 0082-0099, Examples 10-11 para 0107-0120, Examples 13-23 para 0125-0164, Examples 25-33 para 0170-0223, Claims 1-106). Sammons et al. teaches that the RNA can be obtained by different means well known in the art, providing examples such as artificially synthesizing the RNA or obtaining an extract from bacteria engineered to produce the RNA.  (¶ 0058).  Sammons et al. teaches that the RNA can be a non-coding RNA such as microRNAs or trans-acting siRNAs.  (¶ 0069).  Sammons et al. teaches that the preparation that is applied to the plants can comprise an organosilicone surfactant such as Silwet L-77.  (Claims 53, 60, 67, 74, 81).  Sammons et al. teaches that the mechanism by which the methods operates is the RNA-mediated silencing mechanism known in plants, employing the DICER ribonuclease and RISC complex (commonly called RNAi).  (¶0005). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Maor in view of the teachings of Sammons et al. to extract the miRNA from plant tissues, and subsequently apply it to a plant. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches a method of topical application of a simple preparation of an RNA extract to plants to activate the RNAi pathway to control gene expression.  Sammons et al. teaches that topical application of RNA to plants was sufficient to introduce the RNA molecules into plant tissues where they modulated levels of RNA through RNAi interference and produced phenotypic effects.  Although Sammons et al. does not teach that the miRNA is extracted from a plant exudate, Maor teaches plants that naturally express the claimed miRNAs and extraction of RNA from the plants including micro-RNAs.  As such, plant extracts would have been an obvious and readily available source of miRNAs for preparing compositions to apply to plants as taught by Sammons et al.  One of ordinary skill in the art would have had a reasonable expectation of success in producing the effects as taught by Maor et al. because Sammons et al. teaches that topical application of RNAs operates by the RNA-mediated silencing mechanism known in plants (RNAi) which utilizes the same mechanism by which miRNAs regulate gene expression.  Accordingly, the groups lack the same or a corresponding special technical feature as to form a single general inventive concept.
There is a significant search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species represents a distinct solution to the issue of the source of the miRNA, the source being an essential aspect of the claimed invention.  As such, each species would require a unique and individually customized search strategy to find relevant prior art.  Therefore to search all the species of the invention together would cause undue search burden.

The species are as follows: 
LIST1:  
miRNA156 and/or miRNA399d containing extract obtained from an exudate of root of a non-transgenic plant (in Claims 64, 69).
miRNA156 and/or miRNA399d containing extract obtained from a seed of a non-transgenic plant (in Claims 65, 68, 70).
miRNA156 and/or miRNA399d containing extract obtained from an algae (in Claim 66).
the small RNA molecules extracted from the root of a donor non-transgenic plant (Claim 67).
Applicant is required, in reply to this action, to elect a single species from LIST 1, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions/species have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662